Citation Nr: 1717980	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to November 4, 2009 and in excess of 60 percent prior to May 21, 2015 for asthma. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2003, with additional service while a member of the Navy Reserves. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for asthma. During the course of the appeal, the RO has increased the Veteran's rating in multiple rating decisions, most recently in the December 2016 decision granting a 100 percent evaluation from May 21, 2015. Prior to that, this appeal was remanded in June 2016 for further development. A supplemental statement of the case (SSOC) was issued in December 2016 further denying a higher rating prior to May 21, 2015. 


FINDINGS OF FACT

1. Prior to November 4, 2009, the Veteran's asthma was manifested by a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) no worse than 60 percent predicted as shown by pulmonary function tests (PFTs), daily inhalational bronchodilator or anti-inflammatory medication, but without any systemic (oral or parenteral) corticosteroids, monthly visits to a physician for required care of exacerbations or episodes of respiratory failure.  

2. Before May 21, 2015, the Veteran's asthma was manifested by a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) no worse than 57 percent predicted as shown by pulmonary function tests (PFTs), daily inhalational bronchodilator or anti-inflammatory medication, intermittent use of systemic (oral or parenteral) corticosteroids, monthly visits to a physician for required care of exacerbations but no episodes of respiratory failure.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for asthma prior to November 4, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602 (2016).  

2. The criteria for a disability rating in excess of 60 percent prior to May 21, 2015 for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for asthma arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  VA provided relevant examinations in March 2009, March 2010, January 2014 and November 2016.  The examinations are adequate to adjudicate the Veteran's claim on appeal because they are based upon reviews of the claims file, the Veteran's provided medical history, and appropriate diagnostic tests; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

Finally, there has been substantial compliance with remand directives. This claim was remanded for a new examination in June 2016 to conduct new pulmonary function testing and clarify a potentially erroneous interpretation of a private January 2015 pulmonary function test (while the results showed a 57% finding, the examiner noted that there was a 13% finding). In November 2016, this examination was conducted that clarified a misinterpretation of the January 2015 private test and also gave new pulmonary function test results. This examination resulted in the Veteran receiving a 100 percent rating since May 21, 2015. There was substantial compliance with these remand directives. 


II.  Increased Rating - Asthma  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  As discussed further herein, the Board has given appropriate consideration to whether staged rating periods are warranted for any period on appeal.  

The Veteran's asthma is currently rated as 30 percent disabling prior to November 4, 2009, and 60 percent disabling until May 21, 2015 pursuant to Diagnostic Code (DC) 6602.  38 C.F.R. § 4.97, DC 6602 (2016).  

Under DC 6602, a 30 percent disability rating is warranted for bronchial asthma with Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Id.  

A 60 percent disability rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.  

A maximum schedular 100 percent disability rating is warranted for bronchial asthma with FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  

In evaluating the Veteran's claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, the rating schedule provides that DCs 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96(a) (2014).  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's asthma under DC 6602, which reflects the Veteran's predominant disability.  

Regarding the use of pulmonary function tests (PFTs) for rating purposes, the rating schedule indicates that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator PFTs should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

A. Period prior to November 4, 2009. 

In August 2002, the Veteran had an FEV1/FVC post-bronchodilator result of 68%. In February 2003, the Veteran had an FEV1/FVC post-bronchodilator result of 63%. In March 2009, the Veteran had an FEV1/FVC post-bronchodilator result of 60%. These findings correspond to a 30 percent rating, but not higher.  
 
In January 2009, the Veteran reported using his albuterol inhaler three times a week. In August 2009, the Veteran was given a sample of Symbicort to hopefully better control his asthma. 

At no time during this appeal period did the Veteran require the use of oral or parenteral corticosteroid medications. While a sample was given of Symbicort in August 2009, it was not required yet by the physician. Furthermore, he had no monthly physician visits for exacerbations. Therefore, a 30 percent rating for this period was appropriate. 

B. Period until May 21, 2015. 

In November 2009, the Veteran began to require monthly visits for exacerbation as well as intermittent courses of Symbicort, which is a corticosteroid. This justified the 60 percent rating. 

In April 2010, the Veteran had an FEV-1/FVC post-bronchodilator result of 62% and a pre-bronchodilator result of 55%. In January 2015, the Veteran's post-bronchodilator results for FVC and FEV-1/FVC were 57%. These findings correspond to the 60 percent rating criteria but not higher.  

At a March 2010 VA examination, the Veteran did not have any period of respiratory failure or incapacitation reported by a physician for asthma. He reported an occasional dry cough with dyspnea on exertion with any sort of strenuous activity. He needed his rescue inhaler after 1 flight of steps or 50 yards of exercise. His attacks, however, were usually relieved by his rescue inhaler. He did not require daily corticosteroid medications.  

At a January 2014 VA examination, the Veteran did not require the daily use of oral or parenteral corticosteroid medications. Furthermore, he had no physician visits for exacerbations in the past 12 months. 

There were no findings of daily required use of corticosteroids or more than one attack per week of respiratory failure.  Therefore, a 60 percent rating is appropriate during this period. The Board notes that the Veteran began to receive a 100 percent rating due to daily need for corticosteroids after May 21, 2015. However, there are no findings to justify a 100 percent rating prior to that date. 
   
The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected asthma that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are specifically contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected asthma that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's asthma are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  



ORDER

Entitlement to an initial evaluation in excess of 30 percent prior to November 4, 2009 for asthma is denied. 

Entitlement to an evaluation in excess of 60 percent prior to May 21, 2015 for asthma is denied.  




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


